Citation Nr: 1044361	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including  depression, to include as secondary to 
diabetes mellitus type II.
 
2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from January and September 2006 rating decisions of the 
Department of Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi, that, in pertinent part, denied the Veteran's 
claims.  The Veteran filed timely notices of disagreement in 
February and October 2006, and the RO issued a statement of the 
case dated in July 2007.  The Veteran filed a substantive appeal 
in August 2007.  

In this case, the Board notes that the Veteran has claimed 
depression as secondary to his service-connected diabetes 
mellitus.  The Court has held that claims for service connection 
for one psychiatric disorder encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Therefore, the Board has characterized the issue as set forth 
above.

The issue of entitlement to individual unemployability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The medical evidence does not indicate that the Veteran has been 
diagnosed with a psychiatric disorder, to include depression.


CONCLUSION OF LAW

A psychiatric disorder, to include depression, was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in May 2005, and March 
and December 2006, satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letters notified the 
Veteran of the evidence and information necessary to substantiate 
his claims and informed him of his and VA's respective 
responsibilities in obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, Social Security 
Administration disability records, VA treatment records, and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Based on the 
foregoing and after a review of the Veteran's claims file, the 
Board finds that there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The Board also acknowledges that the Veteran has not been 
afforded a VA examination in connection with his claim for an 
acquired psychiatric disorder, to include depression.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, the evidence 
contained in the Veteran's claims file does not establish that 
the Veteran has been diagnosed with depression or any other 
psychiatric disorder.  Absent evidence that indicates that the 
Veteran has a current claimed disability related to symptoms in 
service, the Board finds that a VA examination is not necessary 
for disposition of such claim.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's 
acquired psychiatric claim.  As such, any questions as to the 
appropriate disability rating or effective date to be assigned to 
the claim are rendered moot; and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless and proceeds with a merits adjudication of the Veteran's 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection 
for an acquired psychiatric disorder, to include depression.   

The Veteran's service treatment records do not indicate any 
complaints of or treatment for any psychiatric disorder.  After 
service, the Veteran's medical records indicate treatment for 
numerous medical conditions, including diabetes mellitus, 
polyneuropathy of all four extremities, hypertension, erectile 
dysfunction, and blindness in the right eye, among other 
conditions.  The Veteran's medical records, however, do not 
indicate that the Veteran has been diagnosed with any psychiatric 
disorder.  In this regard, the Board notes that the Veteran has 
been afforded several screens in his VA treatment records, in 
December 2006 and June and September 2010, for post traumatic 
stress disorder (PTSD) and depression.  These were all noted to 
be negative.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for an acquired 
psychiatric disorder.  In this case, the Veteran's medical 
records do not indicate that the Veteran has been diagnosed with 
any such condition, to include depression.  And, as noted above, 
the existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim or the grant of the benefit.  Id.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence in this case does not indicate a diagnosis 
of depression or any other acquired psychiatric disorder.  

Here, the Board notes that the Veteran has contended on his own 
behalf that he has depression that his related to his service-
connected diabetes mellitus.  In this regard, the Board notes 
that lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding 
the existence of a psychiatric disorder and the potential 
relationship between such disorder and the Veteran's military 
service to be complex in nature.  See Woehlaert, supra (although 
the claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).  Therefore, the Board finds 
that, as a lay person, the Veteran's statements regarding the 
existence of this condition and its cause to be of little 
probative value, as he is not competent to opine on such a 
complex medical question.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran has an acquired psychiatric disorder that is 
etiologically related to his military service or his service-
connected diabetes mellitus.  The Board may not base a decision 
on its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, is denied.


REMAND

Based on a review of the Veteran's claims file, the Board finds 
that the Veteran's claim of entitlement to individual 
unemployability must be remanded for additional development.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education, employment 
history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) Disabilities resulting 
from common etiology or a single accident, (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple 
injuries incurred in action, or (5) Multiple disabilities 
incurred as a prisoner or war.  It is further provided that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
required percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining whether the Veteran is entitled to a 
total disability rating based upon individual unemployability 
neither his nonservice-connected disabilities nor his advancing 
age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disabilities have on his ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a).  

Finally, the Board notes that it is the established policy of VA 
that all Veterans who are unable to secure and follow gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  Therefore, in the case of Veterans who 
are unemployable by reason of service-connected disabilities, but 
who fail to meet the schedular percentage standards, the case 
should be submitted to the Director, Compensation and Pension 
service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

In this case, the Veteran is currently service-connected for 
blindness of the right eye secondary to service-connected 
diabetes mellitus, evaluated as 30 percent disabling, diabetes 
mellitus type II, evaluated as 20 percent disabling, and 
polyneuropathy of all four extremities secondary to service-
connected diabetes mellitus, each evaluated as 10 percent 
disabling.    The Veteran's combined evaluation is 70 percent 
disabling.  In this regard, the Board notes that all of the 
Veteran's service-connected disorders have resulted from a common 
etiology, specifically the Veteran's diabetes mellitus.  The 
Board therefore finds that the Veteran has met the schedular 
percentage criteria for a total disability rating based on 
individual unemployability. 

Here, the Board notes that the 20 percent evaluation of the 
Veteran's service-connected diabetes mellitus included 
hypertension and erectile dysfunction.  By a July 2010 rating 
decision, the RO has proposed to sever service connection for 
hypertension.  However, even if the RO should sever service 
connection for hypertension, this would not reduce the Veteran's 
combined evaluation so that he would no longer meet the scheduler 
criteria for a total rating based on individual unemployability.  

In addition, the record shows that the Veteran is currently 
unemployed and has been denied vocational rehabilitation 
services.  In this regard, the Board notes that the Veteran was 
provided with a VA examination in April 2006 in connection with 
his claim for individual unemployability.  At the time of the 
examination, the Veteran was service-connected for diabetes 
mellitus and polyneuropathy of the extremities.  The examiner 
also indicated that the Veteran was seeking individual 
unemployability secondary to his service-connected diabetes 
mellitus and found that the Veteran's sensory deficit should not 
preclude his ability to work.  Since that time, the Veteran has 
been service-connected for right eye blindness.  

As the April 2006 examination is over five years old and because 
the Veteran has subsequently been service-connected for an 
additional disability, the Board finds that the Veteran should be 
afforded an updated VA examination in order to determine whether 
he is currently unemployable due solely to his service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination in order to 
determine the impact his service-connected 
disabilities has on his employability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  

After examining the Veteran, the examiner 
should (a) comment generally on the 
functional and industrial impairment caused 
by his service-connected disabilities and (b) 
indicate whether, without consideration of 
his age or nonservice-connected disabilities, 
the Veteran's service-connected disabilities 
alone prevents him from securing and 
following a substantially gainful occupation.

Opinions should be provided based on the 
results of examination, a review of the 
medical and lay evidence of record, and sound 
medical principles.  The examiner should note 
that consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-
connected disabilities.  The question is 
whether the Veteran is capable of performing 
the physical and mental acts required by 
employment, not whether the Veteran can find 
employment.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

2.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


